Citation Nr: 1435880	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-45 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating, greater than 20 percent for varicose veins of the right leg prior to May 17, 2010, and greater than 40 percent thereafter. 
 
2.  Entitlement to an increased rating for a right thigh scar associated with partial rupture of the rectus femoris muscle, greater than 10 percent, prior to September 1, 2008, and a compensable rating thereafter.

3.  Entitlement to a compensable rating for residuals of partial rupture of the rectus femoris muscle of the right thigh.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1973 to November 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied claims for increased ratings.  The Veteran appealed the denials, and in a March 2011 decision, the RO in Winston-Salem, North Carolina, granted the Veteran a 40 percent evaluation for varicose veins effective in May 2010.  As this was not a full grant of the benefits sought on appeal, all three claims for increased ratings are now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDINGS OF FACT

1.  Prior to May 17, 2010, varicose veins of the right leg were not productive of stasis pigmentation or eczema.

2.  Since May 17, 2010, varicose veins of the right leg have been productive of persistent edema with stasis pigmentation, but not persistent ulceration.

3.  Throughout the entire rating period, a right thigh scar associated with partial rupture of the rectus femoris muscle has been productive of pain and tenderness.

4.  Throughout the entire initial rating period, residuals of partial rupture of the rectus femoris muscle of the right thigh have been productive of pain, without loss of function, muscle tone, or endurance in the right leg.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to May 17, 2010, or 40 percent thereafter, for right leg varicose vein disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7120 (2013).

2.  The criteria for a 10 percent rating for right thigh scar associated with partial rupture of the rectus femoris muscle have been met throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7804 (2008).

3.  The criteria for compensable rating for residuals of partial rupture of the rectus femoris muscle of the right thigh have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.73, Diagnostic Code 5314 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)
DC7120  Varicose veins

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Service connection was previously established and initial disability ratings assigned for the disabilities at issue.  Appeals of the initial rating are not before the Board; rather the Veteran seeks in increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

Increased Rating for Varicose Veins of the Right Leg

During the periods on appeal, varicose veins are rated as 20 percent disabling effective September 1, 2008, and 40 percent disabling effective May 17, 2010.  The disability is rated under 38 C.F.R. § 4.104, Diagnostic Code (DC or Code) 7120 (2013).  Under this Code, vanricos veins with findings of persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, are rated 20 percent disabling, and with findings of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, are rated 40 percent disabling.  Varicose veins with findings of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, are rated 60 percent disabling, while findings of massive board-like edema with constant pain at rest indicate a 100 percent disabling disability.

To the extent that symptoms such as pain, edema, and discoloration are capable of lay observation, the Veteran's endorsement of such symptoms are competent.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the Board's finds that the Veteran's lay statements throughout the record to physicians and healthcare providers are highly probative with regard to the current level of symptomatology.

After reviewing the entire claims file, the Board finds that prior to May 17, 2010, the Veteran's varicose veins were not productive of stasis pigmentation or eczema, and thus a rating of greater than 20 percent was not warranted.

In July 2008 the Veteran reported to a private physician that he had not been wearing support stockings but also stated that he had no complaints of heaviness, achiness, or venous stasis problems associated with swelling of the leg.  Examination revealed pitting edema, though the skin was without breakdown or ulceration.  The physician suggested that symptoms would be benefited by the wearing of compression stockings.

On VA examination in September 2008, the Veteran reported that leg pain occurred following prolonged standing and walking.  He endorsed intermittent edema of the leg, not relieved by foot elevation or compression hosiery, darkly pigmented skin, and eczema.  A physical examination revealed no ulcer, edema (but not elevated edema), and no stasis pigmentation.  The Veteran did not have eczema of the right leg.  The examiner described varicose veins of the right leg as "superficial, barely visible spider veins," and stated that the only occupational impact was difficulty walking and pain.

Since May 17, 2010, the Veteran's varicose veins have been productive of persistent edema with stasis pigmentation, but no persistent ulceration; a rating of greater than 40 percent is not warranted.

In May 2010, the Veteran was seen in the emergency department of a VA facility for superficial thrombophlebitis with cellulitis.  The Veteran described associated pain as an intermittent, sharp, shooting, "knife-like" pain radiating from the right leg down to the foot.  There was some improvement and swelling with elevation, and the Veteran denied recent use of compression hosiery.

On follow-up treatment in July 2010, the Veteran reported that the use of "dry boots" (i.e. compression treatment) reduced edema symptoms, but he hoped to transition to compression socks.  Physical examination of the lower extremities revealed edema, erosions of the right shin and medial ankle, and prominent superficial varicosities.  

In October 2010, it was indicated that the Veteran was being seen weekly for leg compression wraps and examination revealed edema, hyperpigmentation of the medial right lower leg, and prominent superficial varicosities.  The record reflects ongoing treatment with compression and in January 2011, following an imaging study of the right thigh, it was recommended that the Veteran continue compression treatment.

In April 2011 a dermatology note indicated edema of the right lower extremity without erosion or ulceration.  Hyperpigmentation was noted on the lower leg, and varicosities were prominent and superficial.  Treatment notes from November 2011 indicated that it was unclear whether compression stockings had been effective treatment as during the prior month of their use, the Veteran experienced increased swelling and discomfort.  While the record generally reflects poor compliance with the use of compression stockings, treatment has been effectively provided with circaids and "unna wrap" compression devices.

Based on the foregoing, the Board concludes that the Veteran's varicose veins of the right lower extremity have been not more than 20 percent disabling prior to May 17, 2010, and not more than 40 percent disabling thereafter.  The Board has also considered whether higher ratings during the respective periods under one or more alternative Diagnostic Code, but finds that such ratings are not. Thus, as the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for a Right Thigh Scar

In the decision on appeal, a noncompensable rating for a right thigh scar associated with partial rupture of the rectus femoris muscle was continued as effective September 1, 2008, prior to which the Veteran's right thigh scar is rated as 10 percent disabling, effective June 30, 2005.

During the pendency of the appeal VA amended criteria for rating the skin, effective October 23, 2008, so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 and apply to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008).  A Veteran previously evaluated under the prior criteria may request review under the revised criteria.  Id.  See also 38 C.F.R. § 4.118 (2013).  The Veteran's claim for increase was received in July 2008 and thus in the absence of any indication that the he wished for consideration of the revised criteria, the Board will consider the Veteran's claim under the pre-October 2008 Diagnostic Code.

The Veteran's scar is rated under 38 C.F.R. § 4.118, DC 7804 (2008) which provided for a 10 percent rating for scars which are superficial or painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118 (2008).

The Board finds that throughout the rating period on appeal, Veteran's right thigh scar has been 10 percent disabling as he has competently reported the scar to be painful and tender to palpation.

On private evaluation of the right leg in July 2008, the Veteran reported pain at the site of his ruptured right rectus femoris muscle in the right thigh.  Evaluation of the skin in the area revealed no breakdown of skin or ulceration, and an area of "soreness" on the right anterior thigh where a small scar from a "previous injury" was noted.

On VA treatment in September 2008 a 1 cm "indentation/puckering" of the skin on the right thigh was noted to be tender to palpation, and during a VA examination in September 2008, the Veteran reported pain, tenderness, and swelling and that he experiences pain associated with his right thigh scar when driving long distances.  Examination of the skin revealed a depressed anterior right thigh scar, however there was no objective signs of tenderness, adherence, instability, or abnormal texture.

In March 2011, imaging at the site of right thigh pain revealed dimpling of the skin with minimal associated soft tissue, "likely representing a tiny amount of scar."

Because pain is capable of lay observation, the Veteran's endorsements of pain is competent and probative of his current level of symptomatology.  Layno, 6 Vet. App. 465.  While there is some evidence that the right thigh scar is not painful at all times, the Board nonetheless finds that the overall disability picture most closely resembles the criteria for a 10 percent rating described in DC 7804.  A schedular rating in excess of 10 percent is not warranted as no such rating is available under 38 C.F.R. § 4.118.

The Board has also considered whether a rating of greater than 10 percent may be warranted under an alternative Diagnostic Code, but finds that one is not.  Specifically, scarring is not of the head, face, or neck (DC 7800), nor is the scar deep or causal of limited motion (DC 7801, DC 7805).  38 C.F.R. § 4.118 (2008).

Accordingly, the Board concludes that the Veteran's right thigh scar has been 10 percent disabling, but not greater, throughout the entire period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Rating for Residuals of Partial Rupture of the Rectus Femoris Muscle

In the decision on appeal, the Veteran's noncompensable evaluation for residuals of partial rupture of the rectus femoris muscle of the right thigh, effective June 1, 1988, was continued.  The right thigh disability at issue is rated pursuant to 38 C.F.R. § 4.73, DC 5314, which provides evaluations for disability of Muscle Group XIV.  Muscle Group XIV includes the muscles involved in extension of the knee, tension of the fascia lata and iliotibial band, acting with Muscle Group XVII in postural support of the body, and acting with the hamstrings in synchronizing the hip and knee.  Under this Code, slight muscle damage to this Muscle Group warrants a noncompensable evaluation, moderate muscle damage warrants a 10 percent evaluation, moderately severe damage warrants a 30 percent rating, and severe damage warrants a 40 percent rating. 38 C.F.R. § 4.73, DC 5314 (2013).

The factors to be considered in evaluating disabilities resulting from muscle injuries are listed in 38 C.F.R. § 4.56 (2013).  For example, the provision of 38 C.F.R. § 4.56(c) reflects that the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. Information in this regulation provides guidance only and is to be considered with all other factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993).  In addition, under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe. 

Slight disability of muscles is characterized by simple wound of muscle without debridement or infection.  Slight disability of muscle is reflected by history and complaint such as service department records of a superficial wound with brief treatment and return to duty.  Healing of slight muscle injuries is followed by good functional results.  Slight disability of muscles includes none of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. 4.56(c).  Objective findings characteristic of slight muscle disability include minimal scarring, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function, and no metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  History and complaint characteristic of moderate disability of muscle includes service department records or other evidence of in-service treatment for the wound.  For a finding of moderate disability of muscle, there should be record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings characteristic of moderate muscle disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue.  For moderate muscle injury, there should be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment. 38 C.F.R. § 4.56(d)(3). 

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. §4.56(d)(4).

After reviewing the entire claims file, the Board finds that the Veteran's right thigh muscle injury has been noncompensable disabling throughout the period on appeal.  Specifically, residuals of a partial rupture of the rectus femoris have been productive of slight, but not moderate symptoms.

As an initial matter, the Board notes that the Veteran's service-connected disability is related to being struck by a water tank during service, resulting in compression of his thigh, and pinning the Veteran between the water tank and another structure for an extended period of time.  Accordingly, the service-connected muscle injury was not a through and through or deep penetrating wound, nor was it the result of prolonged infection.

Treatment records essentially reflect the Veteran has had some history of right thigh pain which he reports is constant, and in September 2008 he presented with chronic thigh pain and leg weakness, walking with a limp.  The Veteran also reported that he felt "a little hole" in the muscles of his thigh.  A brief physical evaluation revealed that the he had difficulty performing a straight leg raise due to thigh pain and weakness.

On VA examination in September 2008, the Veteran also stated that pain radiated to his foot and was at a level of seven out of 10.  His right thigh pain was elicited by physical activity, or arose spontaneously, and he was able to function without medication in spite of the pain.  The Veteran reported that he experienced no loss of strength, weakness, easy fatigability, impairment of coordination or inability to control his movements.  While he did state that he experienced pain when driving for long distances, he reported no other complications and stated that he was able to keep up with his normal work requirements and was not undergoing active treatment.  A physical examination of muscle group XIV revealed no loss of deep fascia or muscle substance, no impairment of muscle tone, and no current muscle wound.  There is no objective indication of reduced endurance or impaired coordination, and muscle strength was normal.  The examiner reported that the Veteran's muscle injury did not affect functioning of the right leg and the injury was not associated with any tendon, bone, joint, or nerve damage.

In April 2010, the Veteran complained of cramping in the right upper thigh and reported some pain.  A physical evaluation revealed that the Veteran had full range of motion, and both strength and sensation in the lower extremity were intact.  In March 2010 the he indicated a 2 to 3 week history of cramping in the right upper thigh, and in January 2011 the Veteran had good strength in his extremities.

As his treatment records indicate, the Veteran's primary symptoms associated with the right thigh are limited to pain, and a single subjective report of weakness.  Examination and evaluation, however, have consistently shown that the right thigh muscle injury has not resulted in a loss of power, a lower threshold of fatigue, and impairment of coordination, or uncertainty of movement.  With regard to the lay endorsements of pain, the Board finds such endorsements to be competent to the extent that pain is capable of lay observation.  Layno.  Nonetheless, the overall disability picture most closely resembles the criteria for a slight, not moderate, muscle group XIV injury.

The Board has considered whether a higher rating may be available under an alternative diagnostic code, but finds that one is not.  Accordingly, the Board concludes that the Veteran' service-connected right thigh muscle disability has not been compensable he disabling at any time during the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also considered whether referral for one or more extraschedular ratings is warranted for the service-connected right lower extremity disabilities at issue.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess the disability level and symptomatology.  The criteria rate the disabilities on the basis of objective medical indications, in addition to functional impacts such as pain, limitation of motion.  Thus, the demonstrated and reported manifestations - namely edema and pain (including when driving for prolonged periods of time) - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's disabilities and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of his service-connected lower right extremity disabilities, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  A notice letter was sent to the Veteran in August 2008, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in August 2008.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examination in September 2008, during which the examiner conducted a physical examination of the Veteran, took down the Veteran's history, considered private medical evidence, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the VA examiner was not provided the Veteran's claims file for review, an accurate history y regarding the Veteran's right leg symptomatology was elicited.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

A rating in excess of 20 percent for varicose veins of the right leg prior to May 17, 2010, and in excess of 40 percent thereafter is denied.	

A rating of 10 percent, and no higher, for right thigh scar associated with partial rupture of the rectus femoris muscle is granted.

A compensable rating for residuals of partial rupture of the rectus femoris muscle of the right thigh is denied.	




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


